Citation Nr: 0007169	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-01 922A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a January 
26, 1998, Board of Veterans' Appeals (Board) decision which 
denied entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran, served on active duty from January 14, 1953, 
through February 17, 1953, and from March 19, 1954, through 
May 4, 1954.  He died on November [redacted], 1993.  The 
moving party is the veteran's widow.  

In December 1996, the RO denied the moving party's claim for 
nonservice-connected death pension.  She appealed, and in a 
decision dated January 26, 1998, the Board denied her appeal.  
The moving party has filed a motion for revision of the 
January 26, 1998, Board decision on the basis of clear and 
unmistakable error.


FINDING OF FACT

The January 26, 1998, Board decision was adequately supported 
by the evidence then of record, and was not undebatably 
erroneous.


CONCLUSION OF LAW

The January 26, 1998, Board decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

On February 17, 1998, the moving party submitted 
correspondence which the Board construed as a motion for 
revision of the Board's January 1998 decision, which denied a 
claim for nonservice-connected death pension, based on clear 
and unmistakable error ("CUE").  In July 1998, the Board 
informed the moving party, by written correspondence, that 
her motion for reconsideration of the Board's January 1998 
decision had been denied.  The moving party was also advised 
that the Board would construe her motion for reconsideration 
on the basis of obvious error as a request for revision of 
the prior Board decision on the grounds of CUE under the 
provisions of 38 U.S.C.A. § 7111.  The Board further informed 
the moving party that consideration of that matter would be 
deferred pending promulgation of final regulations setting 
forth the procedures necessary to carry out the provisions of 
38 U.S.C.A. § 7111.

In May 1999, the Board furnished the moving party with a copy 
of the newly promulgated regulations governing motions for 
revision of Board decisions on the basis of CUE and provided 
her with 60 days in which to submit a response if the moving 
party wished to have her prior correspondence construed as a 
Motion for revision based on CUE.  The moving party 
reportedly responded affirmatively that same month.  However, 
the Board noted that a copy of this response was not 
associated with the claims file, and in February 1998, the 
Board sent the moving party a letter requesting that she 
indicate whether it was her intent to have her prior 
correspondence considered as a motion for revision of the 
January 1998 Board decision based on CUE.  In a letter 
received in February 2000, the moving party stated that she 
wished to have her prior correspondence construed as a Motion 
for revision based on CUE.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. -

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

In reaching its January 1998 decision, the Board initially 
noted that under 38 U.S.C.A. § 1541(a), pension is payable to 
the surviving spouse of a veteran of a period of war, 
provided that the veteran met the service requirements of 38 
U.S.C.A. § 1521(j) and provided that the veteran and his 
spouse were married prior to a specified date for a period of 
more than one year or for any period of time if a child was 
born of the marriage, or was born to them before the marriage 
(38 U.S.C.A. § 1541(f)).  It was also noted that a veteran is 
deemed to have met the service requirements if he served in 
the active military, naval, or air service for 90 days or 
more during a period of war; or if, during a period of war, 
he was discharged or released from such service for a 
service-connected disability; or if he served for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or if he served for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  Citing 38 U.S.C.A. 
§ 1521(j).

In reviewing the evidence, the Board found that the veteran 
had two periods of service during the Korean conflict and 
that he and the moving party met the marriage requirements 
for veterans of that conflict.  The Board then determined 
that the evidence showed that the veteran served on active 
duty for a total of less than 90 days, and that there was no 
evidence from either period of service that he was discharged 
for service-connected disability.  The Board therefore 
concluded that the basic eligibility criteria for nonservice-
connected death pension benefits had not been met.  Citing 38 
U.S.C.A. §§ 101(11), 1501, 1521(j), 1541(a), (f); 38 C.F.R. 
§§ 3.2(e), 3.3, 3.17; Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In this case, the facts before the Board at the time of the 
January 1998 decision included a copy of a certificate of 
discharge and a DD Form 214.  A copy of the veteran's 
certificate of discharge shows that he enlisted on January 
14, 1953, and that he was separated from service on February 
17, 1953.  The veteran's DD Form 214 indicates that he served 
from March 19, 1954, through May 4, 1954.  Service medical 
records for the first period of service were not of record, 
and those for the second period of service show that the 
veteran was discharged for back disability which had 
preexisted service.  Based on the foregoing, the Board 
determined that the evidence showed that the veteran was not 
discharged from either period of service due to a service-
connected disability, and that he served on active duty for a 
total of less than 90 days, i.e., from January 14, 1953, 
through February 17, 1953, and from March 19, 1954, through 
May 4, 1954.  

The moving party argues that the veteran had active service 
from 1953 to 1954, such that the veteran had at least 90 days 
of service during wartime, and that she is therefore 
qualified for nonservice-connected death pension.  Of 
particular note, she does not argue that the Board misread 
the veteran's service and/or service medical records which 
were used in the Board's decision.  She does not point to any 
evidence of record which contradicts the Board's conclusion.  
The essence of her argument is that the service records 
themselves are simply inaccurate.  She argues that the 
service records must be in error because the veteran could 
not have been discharged from a first period of service and 
then accepted for a second period of service with such a 
severe back disorder.  However, the Board notes that the 
veteran was born in July 1936, such that he was 16 years old 
during his first period of service, and that he may simply 
have been discharged in 1953 because of his status as a 
minor.  In any event, VA is bound by the findings of the 
service department with respect to the type or classification 
of the veteran's military service and discharge therefrom.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1990).  To the 
extent that the moving party disagrees with the periods of 
the veteran's military service as reflected in his service 
records, the moving party must raise this concern with the 
Marine Corps.  See, e.g., Laruan v. West, 11 Vet. App. 80, 82 
(1998).  Based on the foregoing, the Board does not find that 
CUE was involved in the Board's January 26, 1998, decision.  

As stated by the United States Court of Appeals for Veterans 
Claims (Court), for CUE to exist:  (1) "[e]ither the correct 
facts, as they were known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (emphasis added) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

Accordingly, the Board's determination, that the moving party 
was not eligible for nonservice-connected death pension, is 
not an "undebatable" error.  The January 26, 1998, Board 
decision was consistent with and supported by the law then 
applicable for determining whether the moving party was 
eligible for nonservice-connected death pension.  38 U.S.C.A. 
§§ 1521, 1541.  Therefore, the Board finds that the denial of 
nonservice-connected death pension was a reasonable exercise 
of adjudicatory judgment and did not involve CUE.


ORDER

The motion for revision of the January 26, 1998, Board 
decision on the grounds of clear and unmistakable error is 
denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals

 


